COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                NO. 02-13-00004-CR

GUY T. DECKER                                                        APPELLANT

                                         V.

THE STATE OF TEXAS                                                         STATE

                                     ------------

       FROM COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY

                                     ------------

                              ABATEMENT ORDER

                                     ------------

      Appellant’s court-appointed trial counsel, Jerry D. Parr, has filed a “Motion

To Withdraw.” We abate the appeal and remand this case to the trial court to

consider Mr. Parr’s motion. The trial court shall immediately conduct a hearing

with appellant present to:

      1.    Determine whether appellant desires to prosecute his appeal;

      2.    Determine whether appellant remains indigent;

      3.    Determine whether new counsel should be appointed to represent
              appellant and appoint counsel, if necessary;1

        4.    If appellant desires to proceed pro se, admonish appellant of the
              dangers and disadvantages of self-representation in accordance
              with Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541
              (1975), and Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App.
              1987);

        5.    If appellant desires to proceed pro se, determine whether that
              decision is competently and intelligently made; and

        6.    Take any other measures that the trial court deems necessary to
              insure appellant does not forfeit his right to appeal.

        The trial court shall file a record of the hearing in this court on or before

Monday, April 1, 2013.        The record shall include a supplemental reporter’s

record and supplemental clerk’s record. Upon our receipt of the supplemental

record, the appeal of this cause shall be automatically reinstated without further

order. The clerk of this court shall transmit a copy of this order to appellant, the

attorneys of record, the trial judge, the trial court clerk, and the court reporter.

        DATED February 27, 2013.


                                               PER CURIAM




    1
      If new counsel is appointed to represent appellant, the supplemental record
shall reflect that counsel has been notified of the appointment. If appellant is
incarcerated, the trial court shall also retain him in the county for a reasonable
period of time to allow new counsel an opportunity to confer with appellant about
filing an out-of-time appeal in the court of criminal appeals.

                                           2